Motion Granted; Order filed September 24, 2015




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-15-00277-CR
                                   ____________

                   ASTROROID DEWAYNE BENTON, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 248th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1412553


                                        ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has filed a motion for pro se access to
the appellate record. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s motion is granted.

      Accordingly, we hereby direct the Judge of the 248th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before October 9, 2015; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM